Title: To Thomas Jefferson from Ebenezer Gearey, Jr., 12 June 1786
From: Gearey, Ebenezer, Jr.
To: Jefferson, Thomas


Brest Prison, 12 June 1786. Is sorry to trouble TJ so much but looks to him “as a Child to its Father”; was supposed to write “Mr. Jinks,” whom he mentioned in his letter of 29 [i.e. 30] May, at l’Orient but is deprived by the authorities of sending letters to that place, probably because the English gentlemen who visited him have prejudiced the officers against him; knows many Englishmen who committed serious crimes and escaped to France who were better treated than he has been for a misdemeanor. His creditors have falsely reported that he owes fifty or a hundred thousand pounds and that he ran off with a large sum of money; they have also misrepresented his relations with Arnold. “Mr. Arnold Says he had Some Goods Sold at Some Loss but no Amount. It was when he was Arested from one time to another by his Creditors which Obliged him to Raise the money how he Could.” Another American merchant in London who had bought goods from Gearey, giving sufficient security for them, had his trunks opened at his lodgings and bills of lading and invoices taken from them in an attempt to have the goods removed from the ships; the attempt failed because the ships had already gone down the rivers, but the creditors, having the bills of lading, are attempting to seize the goods in New York in order to sell them at vendue to settle Arnold’s debts, although Gearey paid Arnold for all goods purchased from him. Gearey’s creditors have not the least doubt of his being able to pay his debts; “even Mr. Chipendall, one of the Gentlemen who was at this place” said “that no body doubted but I was able, but did not no that I would if I went to America”; does not want to go to America except to settle with his creditors. Is so much abused that he has “not Liberty of even Writing to any friend or acquaintance in America,” or, in fact, to anyone but TJ or someone at Dunkirk; even if he were a spy and there were a war between France and England he would have greater liberties than he now has. The authorities will not allow him to write to L’Orient because they know his friends there would petition to have him liberated; has written to persons in L’Orient asking that the petition be prepared and sent to TJ to be presented to the French minister but his letters have  been detained; asks TJ to present his case to the minister and secure his liberty. Encloses a letter to “Mr. Chipendall” who, supposedly, went to Paris to secure Gearey’s release.
